Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on March 30, 2021 was received.  Claim 1 was amended.  Claims 3 and 4 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1 and 2 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Mori et al. on claims 1 and 2 are maintained and modified to reflect the amendments to the claims.
	
Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over Mori et al. (US 2009/0224198).
	Regarding claim 1, Mori discloses a method for producing composite particles for an electrochemical device electrode (Abstract) [0001], comprising an electrode active material (activated carbon) and 0.1 to 10 parts by weight of a binder (acrylate polymer) relative to 100 parts by weight of the electrode active material based on a dry weight [0062, 0095-0097], the binder having a glass transition temperature of -30 to 30°C (preferable range of -50 to 120°C) [0046], the method comprising:

adjusting a viscosity of the composite particle slurry (quantity and kinds of solvents) [0073];
drying the composite particle slurry to obtain granulated particles [0075-0076]; and 
classifying the granulated particles to obtain the composite particles [0082-0083] having a cumulative 10% diameter (D10 diameter) of the composite particle to 20 µm or more and 100 µm or less in a particle diameter distribution in terms of a volume [0037, 0054, 0068], wherein the composite particles [0086-0088] have a pressure loss of 5.0 mbar or less and a dynamic repose angle of 20° or more and less than 40° (spray dried to be granulated, atomizer) [0075].  The examiner notes that the instant applications specification refers to a carbonaceous material with overlapping particle diameters [0026, 0029 of PGPub], an acrylate binder (BM400B) [0185] with overlapping particle diameters [0052] as exemplary materials satisfied with similar process steps of spray drying and atomization which would provide similar properties [0104, 0186-0190 of PGPub].  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Alternatively even if it can be argued the composite particles do not inherently have these values for the pressure loss and dynamic repose angle, one of ordinary skill in the art would find obvious the values of pressure loss and dynamic repose angle would be close or overlapping since they are formed from the same base material with the same processes as discussed above barring specific evidence to the contrary.  Furthermore, it would have been 
Regarding claim 2, Mori discloses the method for producing composite particles for an 25electrochemical device electrode according to claim 1, wherein the particles comprise a water-insoluble 74W1514NZ-US(CA1) polysaccharide polymer fiber (cellulose polymers) [0064, 0065].

Regarding claim 3, Mori discloses the method for producing composite particles for an electrochemical device electrode according to claim 1, wherein the composite particle slurry is dried by a spray drying granulation method [0069-0073] but does not explicitly teach the viscosity of the composite particle slurry is adjusted to 10 mPa-s or more and 3,000 mPa-s or less.  However, Mori recognizes the viscosity and flowability is adjusted by the quantity and kind of solvent selected to improve efficiency recognizing such variables are result effective [0073]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the viscosity of the slurry since it has been held that discovering the optimum ranges for a result effective variable such as viscosity involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 4, Mori discloses the method for producing composite particles for an electrochemical device electrode according to claim 1, wherein the viscosity of the composite particle slurry is adjusted to 1,000 mPa-s or less, and the composite particle slurry is dried by a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Mori does not teach or suggest the additional step of adjusting a viscosity of the composite particle slurry.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the modified rejection above, Mori further recognizes the viscosity and flowability of the slurry may be adjusted by the quantity and kind of solvent to improve the producing efficiency [0073] making obvious the step of adjusting the viscosity as argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727